Citation Nr: 1505040	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  14-12 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen the claim for service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had recognized Philippine guerilla service from May 1944 to January 1946.  He died in January 1980.  The appellant is his surviving spouse.  This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines. 

The record before the Board consists of paper claims files and electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).  A review of the record reveals that the electronic records are entirely duplicative of those found within the paper claims files.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).


FINDINGS OF FACT

1.  Several rating decisions, most recently in October 2011, denied service connection for the cause of the Veteran's death; the appellant did not file a notice of disagreement as to the October 2011 determination. 

2.  The evidence added to the record subsequent to the October 2011 rating decision is cumulative of the evidence previously of record; does not relate to an unestablished fact necessary to substantiate the claim; or does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for the cause of the Veteran's death.


CONCLUSION OF LAW

New and material evidence has not been received to reopen the claim of entitlement to service connection for the cause of the Veteran's death.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Additionally, the Court has held that because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  With regard to claims for service connection for the cause of a veteran's death, in Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court held that when VA receives a detailed claim for death and indemnity compensation (DIC) under 38 U.S.C.A. § 1310, it must provide a detailed notice to the claimant.  Specifically, the Court held that, under section 38 U.S.C.A § 5103(a), the notice must include a statement of the conditions, if any, for which a veteran was service connected at the time of death; an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.

The record reflects that the originating agency provided the appellant with all required notice by letter mailed in November 2011, prior to the initial adjudication of the claim to reopen.

The record also reflects that all available pertinent treatment records have been obtained.  The appellant has not identified any additional, existing evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  The Board acknowledges that a VA medical opinion was not obtained for the cause of death claim, but notes that VA is not required to obtain an opinion in response to a claim to reopen if new and material evidence has not been presented.  See 38 C.F.R. § 3.159(c)(4).

Accordingly, the Board will address the merits of the claim to reopen. 





II.  Legal Criteria

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Service connection for the cause of a veteran's death is warranted if a service-connected disability either caused or contributed substantially or materially to the cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  A service-connected disability is one which was incurred in or aggravated by active service; one which may be presumed to have been incurred or aggravated during such service; or one which was proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).

III.  Analysis

The appellant is seeking to reopen the claim for service connection for the cause of the Veteran's death.  He died in January 1980.  The death certificate shows that his cause of death was gastroenteritis.  

The appellant originally filed her claim for service connection for the cause of the Veteran's death in February 1993.  That claim was denied in April 1993 on the basis that there is no evidence that the Veteran's cause of death was incurred during his recognized period of service and the Veteran had no service-connected disability during his lifetime.  The appellant did not appeal this decision.  She filed her claim again in November 1995 and the RO denied the claim finding that no new and material evidence was presented.  The appellant perfected an appeal of this decision and in August 1997, the Board issued a decision declining to reopen the claim.  The appellant again filed claims to reopen in May 2005 and January 2010, after which the August 2005 and March 2010 rating decisions were issued declining to reopen.  In July 2011, the appellant again attempted to reopen the cause of death claim, after which an October 2011 rating decision was issued finding that no new and material evidence was submitted.  The appellant did not appeal that decision.  In November 2012, the appellant again filed a claim to reopen the claim of entitlement to service connection for the cause of the Veteran's death.  This claim was denied by way of the April 2013 rating decision presently on appeal.

The evidence of record at that time of the October 2011 rating decision consisted of many documents used to verify the Veteran's recognized service, his death certificate showing the cause of death as gastroenteritis, a March 2010 statement from the Veterans Memorial Medical Center, a February 1996 statement from a physician claiming to treat the Veteran since 1946, a September 1971 X-ray report from the Veterans Memorial Medical Center dated, and a February 1959 physician statement related to the Veteran's left hand.  In October 2011, the RO found that new and material evidence was not received to reopen the claim, because all of the evidence provided was either duplicative, or did not pertain to the issue at hand.  In other words, no evidence was added to the record to suggest that the Veteran's death was caused by his service.

The evidence received subsequent to the October 2011 rating decision consists of a statement by the Veteran's daughter documenting her recollection of the Veteran's health condition at the time of his death, duplicates of the death certificate and medical records previously provided including a duplicate of the 1996 physician's statement claiming to have treated the Veteran since 1946, and the appellant's statements.  In particular, the appellant, in January 2013 stated that she recognized that the Veteran's gastroenteritis was not service-connected, but that she feels the benefit is warranted because, she alleges, the Veteran was receiving or entitled to receive VA compensation for service-connected disability rated as totally disabling for at least 10 years immediately before his death, or at least 5 years after his release from active duty.  She was seemingly referencing entitlement to DIC pursuant to 38 U.S.C.A. § 1318(a), under which DIC is payable to the surviving spouse of a deceased veteran in the same manner as if the death were service-connected.  A "deceased veteran" for the purposes of this provision is a veteran who died not as a result of his own willful misconduct, and who either was in receipt of, or entitled to receive, compensation at the time of death for service-connected disability rated as totally disabling, if the service-connected disability was rated as totally disabling for 10 or more years immediately preceding death, or if continuously rated as totally disabling for at least 5 years from the veteran's separation from active service.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.

The records received documenting the Veteran's recognized service, as well as the death certificate and 1996 physician's statement were all duplicative of records available and reviewed at the time of the October 2011 rating decision.  These records, therefore, cannot be considered new.  

The Veteran's daughter's statement, while new, does not raise a reasonable possibility of substantiating the claim.  She confirms the symptoms that the Veteran experienced at the time of his death, but provides no information to suggest that this condition was incurred during his period of recognized service many years earlier.  Thus, this statement, while new, cannot be considered material.

Finally, the appellant's statement, while also new, similarly does not raise a reasonable possibility of substantiating the claim.  The Veteran was, in fact, not service connected for any disabilities during his lifetime.  The appellant essentially claims that he should have been.  She refers primarily to a left hand disability, for which the Veteran was denied service connection during his lifetime.  In particular, the RO found in May 1976 that the Veteran indeed had a left hand disability, but that it occurred as a result of a May 1942 injury and the Veteran's recognized service was from 1944 to 1946.  There is no evidence of record that service connection should have been established for the Veteran's left hand disability or that, were it established, it would have been rated with a total disability rating.  The provisions of 38 U.S.C.A. § 1318 do not apply in this case.  The appellant's January 2013 statement, therefore, is not material to the claim.

Thus, the evidence received subsequent to the October 2011 rating decision is not new and material.  It is either duplicative of evidence previously of record, does not related to an unestablished fact necessary to substantiate the claim or does not raise a reasonable possibility of substantiating the claim.  

Accordingly, reopening of the claim is not in order.


ORDER

New and material evidence not having been received, reopening of the claim of entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


